 

EXHIBIT 10.37

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (the “Third Amendment”) dated as of
December 5, 2019 is entered into by and between IMAX CORPORATION, a corporation
organized under the laws of Canada (the “Company”), and PATRICK MCCLYMONT (the
“Executive”).

WHEREAS, the Company and the Executive wish to amend that certain Employment
Agreement between them dated as of June 6, 2016, as previously amended by an
Amendment to Employment Agreement dated as of August 2, 2019 and a Second
Amendment to Employment Agreement dated as of October 21, 2019 (collectively,
the “Agreement”), as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

1.Term.  Section 2 of the Agreement is hereby amended by deleting the first
sentence thereof in its entirety and replacing it with the following:  

“The Executive’s employment pursuant to this Agreement shall be effective as of
August 8, 2016 (the “Effective Date”), and shall terminate upon the earlier to
occur of (i) the Executive’s termination of employment pursuant to Section 4
hereunder and (ii) January 8, 2020 (the “End Date”).”

2.No Further Changes. Except with respect to the change made by Section 1 above,
all of the terms and conditions of the Agreement remain in full force and
effect.

3.Counterparts. This Third Amendment may be executed by either of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.

IN WITNESS WHEREOF, the Company and the Executive have duly executed this Third
Amendment as of December 5, 2019.

 

IMAX CORPORATION

 

PATRICK MCCLYMONT

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Weissman

 

/s/ Patrick McClymont

Name:

Kenneth Weissman

 

 

Title:

Senior Vice President, Legal

 

 

 

Affairs and Corporate Secretary

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert D. Lister

 

 

Name:

Robert D. Lister

 

 

Title:

Chief Legal Officer and Senior

 

 

 

Executive Vice President

 

 

 

 